Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 1 of 27 Page ID #:7753




  1    Steve W. Berman (pro hac vice)
       steve@hbsslaw.com
  2    Sean R. Matt (pro hac vice)
       sean@hbsslaw.com
  3    Barbara A. Mahoney (pro hac vice)
       barbaram@hbsslaw.com
  4    HAGENS BERMAN SOBOL SHAPIRO LLP
       1301 Second Avenue, Suite 2000
  5    Seattle, WA 98101
       Telephone: (206) 623-7292
  6    Facsimile: (206) 623-0594
  7    Interim Lead Counsel for Plaintiffs and
       the Proposed Class
  8
       [Additional Counsel on Signature Page]
  9

 10                              UNITED STATES DISTRICT COURT
 11                             CENTRAL DISTRICT OF CALIFORNIA
 12                                       WESTERN DIVISION
 13    BARRY BRAVERMAN, et al.,                         No. 8:16-cv-00966-TJH-PJW
 14                                Plaintiffs,          CALIFORNIA PLAINTIFFS’
                                                        REPLY BRIEF IN SUPPORT OF
 15             vs.                                     PARTIAL RENEWED MOTION
                                                        FOR CLASS CERTIFICATION
 16    BMW OF NORTH AMERICA, LLC,
       et al.,                                          [REDACTED VERSION OF
 17                                                     DOCUMENT PROPOSED TO BE
                                                        FILED UNDER SEAL]
 18                                   Defendants.
                                                        Hearing Date: December 21, 2020
 19                                                     Time: UNDER SUBMISSION
                                                        Judge: Hon. Terry J. Hatter, Jr.
 20                                                     Courtroom: 9B
 21                                                     [Filed with Declaration of Steve W.
                                                        Berman and Revised Proposed Order]
 22

 23

 24

 25

 26

 27

 28

                 CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 2 of 27 Page ID #:7754




  1                                                TABLE OF CONTENTS
                                                                                                                                   Page
  2

  3
       I.       INTRODUCTION .............................................................................................. 1

  4    II.      ARGUMENT ..................................................................................................... 3

  5             A.       California Plaintiffs withdraw their request to certify their
                         derivative Magnuson-Moss Act claims. .................................................. 3
  6
                B.       The Court already ruled that California Plaintiffs established
  7                      Rule 23(a) requirements with respect to their Song-Beverly
  8
                         claims. ...................................................................................................... 4

  9             C.       BMW does not provide any grounds to dispute the
                         predominance of common issues under their Song-Beverly
 10                      Act claims concerning the existence of the defect and the
                         safety risk it presents. ............................................................................... 7
 11
                         1.       California Plaintiffs satisfied their burden of
 12                               identifying evidence by which a jury could determine
 13                               that all Class Cars suffer from the same design defect. ................. 7

 14                      2.       California Plaintiffs have made the necessary showing
                                  that whether the defect is substantially certain to
 15                               manifest within Class Cars’ useful life is a common
                                  question that does not require individualized inquiries. ................ 9
 16

 17
                         3.       California Plaintiffs satisfied their burden of
                                  identifying common evidence that BMW breached its
 18                               warranty of merchantability by providing a Range
                                  Extender that causes uncontrollable deceleration........................ 11
 19
                         4.       California Plaintiffs do not seek to prove that BMW
 20                               breached its warranty of merchantability through a
 21
                                  demonstration of impaired use. ................................................... 12

 22                      5.       Because the Song-Beverly Act does not permit BMW
                                  to limit its warranty of merchantability through
 23                               advertising, this defense does not create predominance
                                  concerns. ...................................................................................... 13
 24
                D.       Whether California Plaintiffs can prove causation under their
 25                      Song-Beverly Act claims is a merits issue, not a question of
 26                      predominance. ........................................................................................ 14

 27

 28
                                                                      -i-
                 CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 3 of 27 Page ID #:7755




  1             E.       Whether BMW’s software update eliminated the risk of
                         uncontrollable deceleration is a common factual issue and
  2                      does not require individual inquiries into Class members’
  3                      receipt of software updates. ................................................................... 17

  4             F.       California Plaintiffs’ damages model accurately reflects the
                         damages available under the Song-Beverly Act and suitable
  5                      for Class determination. ......................................................................... 19
  6    III.     CONCLUSION ................................................................................................ 20
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                 -ii-
                 CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 4 of 27 Page ID #:7756




  1                                           TABLE OF AUTHORITIES
                                                                                                                     Page(s)
  2
                                                              CASES
  3
       Am. Honda Motor Co., Inc. v. Superior Court,
  4      199 Cal. App. 4th 1367 (2011) ............................................................................. 9
  5
       Anderson v. Samsung Telecomms. Am., LLC,
  6      2014 U.S. Dist. LEXIS 186455 (C.D. Cal. Oct. 20 2014) ................................. 12
  7    Banh v. Am. Honda Motor Co.,
  8      2020 U.S. Dist. LEXIS 139274 (C.D. Cal. July 28, 2020) ................................ 10

  9    Banks v. Nissan N. Am., Inc.,
         301 F.R.D. 327 (N.D. Cal. 2013) ......................................................................... 5
 10
       Birdsong v. Apple, Inc.,
 11
          590 F.3d 955 (9th Cir. 2009) .............................................................................. 12
 12
       Brislane v. Brown,
 13       2017 U.S. Dist. LEXIS 186572 (C.D. Cal. Apr. 11, 2017) .................................. 4
 14
       Burdt v. Whirlpool Corp.,
 15      2015 U.S. Dist. LEXIS 102761 (N.D. Cal. Aug. 5, 2015) ................................. 13
 16    Comcast Corp. v. Behrend,
 17      569 U.S. 27 (2013) ......................................................................................... 3, 19

 18    Dawson v. Hertz Transporting, Inc.,
         2018 U.S. Dist. LEXIS 223806 (C.D. Cal. Nov. 5, 2018) ................................... 7
 19
       Elfaridi v. Mercedes-Benz USA, LLC,
 20
          2018 U.S. Dist. LEXIS 145196 (E.D. Mo. Aug. 27, 2018 ................................. 13
 21
       Falco v. Nissan N. Am., Inc.,
 22       2016 U.S. Dist. LEXIS 46115 (C.D. Cal. Apr. 5, 2016) ................................ 5, 10
 23
       Floyd v. Am. Honda Motor Co.,
 24       2020 U.S. App. LEXIS 23743 (9th Cir. July 28, 2020) ................................... 1, 3
 25    In re Ford Motor Co. E-350 Van Prods. Liab. Litig.,
 26        2012 U.S. Dist. LEXIS 13887 (D.N.J. Feb. 6, 2012) ......................................... 15

 27    Godo Kaisha Ip Bridge v. Broadcom Ltd.,
         2017 U.S. Dist. LEXIS 164103 (E.D. Tex. May 18, 2017) ............................... 20
 28
                                                                -iii-
                 CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 5 of 27 Page ID #:7757




  1    Grodzitsky v. Am. Honda Motor Co.,
  2
         957 F.3d 979 (9th Cir. 2020) ........................................................................ 1, 5, 6

  3    Marcus v. BMW of N. Am., LLC,
         687 F.3d 583 (3d Cir. 2012) ............................................................................... 15
  4
       Matanky v. GM LLC,
  5
         370 F. Supp. 3d 772 (E.D. Mich. 2019) ............................................................. 14
  6
       Mega RV Corp. v. HWH Corp.,
  7      225 Cal. App. 4th 1318 (2014) ........................................................................... 14
  8
       In re MyFord Touch Consumer Litig.,
  9        2016 U.S. Dist. LEXIS 1794876 (N.D. Cal. Sept. 14, 2016) ....................... 16, 17
 10    Nguyen v. Nissan N. Am., Inc.,
 11
         932 F.3d 811 (9th Cir. 2019) ................................................................................ 8

 12    In re OnStar Contract Litig.,
           278 F.R.D. 352 (E.D. Mich. 2011) ..................................................................... 15
 13
       Philips v. Ford Motor Co.,
 14
          2016 U.S. Dist. LEXIS 177672 (N.D. Cal. Dec. 22, 2016), aff’d, 726
 15       F. App’x 608 (9th Cir. 2018) .............................................................................. 10
 16    Salas v. Toyota Motor Sales, United States, Inc.,
 17       2019 U.S. Dist. LEXIS 77847 (C.D. Cal. Mar. 27, 2019) ................................. 10

 18    Sanchez v. Wal-Mart Stores, Inc.,
          2009 U.S. Dist. LEXIS 48428 (E.D. Cal. May 28, 2009) .................................. 15
 19

 20
       Sheris v. Nissan N. Am., Inc.,
          2008 U.S. Dist. LEXIS 43664 (D.N.J. June 2, 2008) ........................................ 13
 21
       Sloan v. GM LLC,
 22       2020 U.S. Dist. LEXIS 71982 (N.D. Cal. Apr. 23, 2020)............................ 11, 12
 23
       Tershakovec v. Ford Motor Co.,
 24       2018 U.S. Dist. LEXIS 116130 (S.D. Fla. July 12, 2018) ................................. 14
 25    Tietsworth v. Sears, Roebuck & Co.,
 26       720 F. Supp. 2d 1123 (N.D. Cal. 2010).............................................................. 13

 27    Torres v. Nissan N. Am., Inc.,
          2015 U.S. Dist. LEXIS 120381 (C.D. Cal. Sept. 1, 2015) ................................. 10
 28
                                                               -iv-
                 CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 6 of 27 Page ID #:7758




  1    In re Toyota Motor Corp. Hybrid Brake Mktg., Sales Practices & Prods.
  2
           Liab. Litig.,
           288 F.R.D. 445 (C.D. Cal. 2013)........................................................................ 17
  3
       Troup v. Toyota Motor Corp.,
  4       545 F. App’x 668 (9th Cir. 2013) ....................................................................... 13
  5
       Victorino v. FCA US LLC,
  6       326 F.R.D. 282 (S.D. Cal. 2018) ........................................................................ 10
  7    Wal-Mart Stores, Inc. v. Dukes,
  8      564 U.S. 338 (2011) ............................................................................................. 8

  9    Waller v. Hewlett-Packard Co.,
         295 F.R.D. 472 (S.D. Cal. 2013) ........................................................................ 17
 10

 11
       Wolin v. Jaguar Land Rover N. Am., LLC,
         617 F.3d 1168 (9th Cir. 2010) .............................................................................. 8
 12
       Zambrano v. Carmax Auto Superstores, LLC,
 13      2014 U.S. Dist. LEXIS 7300 (S.D. Cal. Jan. 21, 2014) ..................................... 12
 14

 15
                                                            STATUTES
 16
       Cal. Civ. Code § 1792.4........................................................................................... 14
 17
       Cal. Civ. Code § 1793.............................................................................................. 14
 18

 19
       Cal. Civ. Code § 1795.4........................................................................................... 14

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                  -v-
                 CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 7 of 27 Page ID #:7759




  1                                     I.     INTRODUCTION
  2             In its May 19, 2020 class certification order, the Court admitted Plaintiffs’ expert
  3    reports; found that the Rule 23(a) requirements were satisfied for breach of the implied
  4    warranty of merchantability claims under the Song-Beverly Act and derivative claims
  5    under the Magnuson-Moss Act, as to Class Cars acquired in California; and invited
  6    California Plaintiffs to renew their motion for those claims. In renewing their motion on
  7    those grounds, counsel inadvertently omitted California Plaintiff Peter Weinstein, and
  8    have since corrected this omission by stipulation with BMW.1 After filing their motion,
  9    the Ninth Circuit decided Floyd v. American Honda Motor Co.2 In light of Floyd’s
 10    clarification of the jurisdictional requirements to assert Magnuson Moss class claims,
 11    California Plaintiffs withdraw their request to certify their derivative claims and submit
 12    a corrected proposed order.
 13             With respect to California Plaintiffs’ Song-Beverly claims, BMW does not
 14    dispute counsel’s fitness to serve as Class Counsel, nor does it challenge the superiority
 15    requirement of Rule 23(b). It argues baselessly that California Plaintiffs must re-litigate
 16    Rule 23(a). BMW is wrong because the Court decided those requirements specifically
 17    as they relate to California Plaintiffs’ Song-Beverly claims.
 18             With respect to Rule 23(a), BMW only challenges the Court’s commonality
 19    finding. It argues that the Court failed to apply an evidentiary requirement, purportedly
 20    introduced by the Ninth Circuit in Grodzitsky v. American Honda Motor Co., that to
 21    satisfy commonality plaintiffs must submit an expert report on the ultimate issue of
 22    whether the product is defective.3 BMW argues that under Grodzitsky, the Court cannot
 23    consider any of the common evidence California Plaintiffs have submitted,
 24
           1
 25         Order Granting Stip. Re: Modif. of the Summ. J. Br. Schedule & BMW NA’s Sur-
       Reply to Cal. Pls.’ Partial Renewed Mot. for Class Cert., Dkt. No. 200 (Aug. 20, 2020).
 26       2
            2020 U.S. App. LEXIS 23743 (9th Cir. July 28, 2020) (jurisdictional requirements
       under the Class Action Fairness Act may not serve as a substitute for the 100-plaintiff
 27
       requirement to assert jurisdiction over class actions under the Magnuson-Moss Act).
          3
 28         957 F.3d 979 (9th Cir. 2020).
                                                  -1-
                 CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 8 of 27 Page ID #:7760




  1    demonstrating that a jury can decide class-wide the existence of the defect and its effect
  2    on driver safety. BMW is wrong. Courts in the Ninth Circuit have never required this
  3    showing before, and neither did the Grodzitsky court. This is not a basis to disturb the
  4    Court’s commonality finding or reject California Plaintiffs’ predominance showing on
  5    the existence of a common defect and its safety implications.
  6             BMW also argues that California Plaintiffs cannot prove a breach of its warranty
  7    of merchantability on a class-wide basis if they intend to show that the Range Extender
  8    defect impaired individual Class members’ use of their cars. But California Plaintiffs
  9    have never argued that they would prove breach on that basis. BMW concedes that
 10    California Plaintiffs could prove this element class-wide if they can show that
 11    uncontrollable deceleration is a safety concern. But it argues that evaluating that breach
 12    would still require the jury to determine where each Class member drives because BMW
 13    claims to have limited its warranty of merchantability to in-city driving by advertising
 14    Class Cars as ideal for a “megacity.” Because the Song-Beverly Act does not permit
 15    BMW to limit its implied warranty, its defense fails and with it its objection to
 16    predominance on the merchantability issue.
 17             BMW next poses several merits arguments in the guise of predominance
 18    objections. First, BMW erroneously argues that California Plaintiffs must submit the
 19    evidence by which they intend to prove that the defect is substantially certain to manifest
 20    within the car’s useful product life. At class certification, California Plaintiffs need only
 21    prove that they have common evidence that Class Cars are functionally identical
 22    products with respect to the alleged defect, which BMW does not dispute. Whether
 23    functionally identical products are substantially certain to fail is a common question that
 24    does not require individualized inquiries. BMW’s contention that few Class members
 25    would ever encounter this danger is a merits argument, not a proper consideration at
 26    class certification. Second, with respect to causation, a jury would not need to engage
 27    in individual inquiries into what Class members knew, if anything, about the defect
 28
                                                    -2-
                 CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 9 of 27 Page ID #:7761




  1    before acquiring their cars. California Plaintiffs rely on their experts, Mr. Gaskin and
  2    Mr. Weir, whose analysis demonstrates that minimal public knowledge of the defect
  3    substantially contributed to the cars’ inflated market price and caused Class members to
  4    overpay. Under this analysis, the defect injured all Class members, even those who may
  5    have known about the defect when they acquired their cars, because they lacked the
  6    bargaining power to negotiate the value of a little-known defect. Because California
  7    Plaintiffs’ proof of causation does not depend on individual Class members’ knowledge,
  8    a jury can decide causation without individualized inquiries. BMW’s objection goes to
  9    the merits, not the viability of a class proceeding. Third, whether BMW’s 2015 software
 10    updates repaired the defect for functionally equivalent products is a common disputed
 11    question; a jury can resolve this dispute without making individualized inquiries.
 12              Finally, BMW’s objections to California Plaintiffs’ damages model fail. As a
 13    rule, damages models assume liability; this is not a failing. Similarly, in a class action,
 14    plaintiffs must select the remedies best suited for class adjudication of their Song-
 15    Beverly claims, which their experts’ damages model properly reflect. This is precisely
 16    what Comcast Corp. v. Behrend requires.4
 17                                          II.   ARGUMENT
 18    A.        California Plaintiffs withdraw their request to certify their derivative
                 Magnuson-Moss Act claims.
 19
                 To establish the Court’s jurisdiction over their Magnuson-Moss Act derivative
 20
       class claims, California Plaintiffs had relied on the jurisdictional requirements of the
 21
       Class Action Fairness Act (CAFA). After the Court issued its class certification order,
 22
       the Ninth Circuit decided Floyd v. American Honda Motor Co., which clarified that
 23
       CAFA jurisdictional requirements may not serve as a substitute for the requirement of
 24
       naming 100 plaintiffs as a condition to assert jurisdiction over class actions under the
 25

 26

 27
            4
 28             569 U.S. 27, 34-35 (2013).
                                                     -3-
                  CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
       010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 10 of 27 Page ID
                                  #:7762



 1   Magnuson-Moss Act.5 California Plaintiffs’ therefore withdraw their request to certify
 2   their derivative claims.
 3   B.       The Court already ruled that California Plaintiffs established Rule 23(a)
              requirements with respect to their Song-Beverly claims.
 4
              BMW erroneously argues that because of the difference in scope between the
 5
     current class they seek to certify and the previous proposed class, California Plaintiffs
 6
     must reargue satisfaction of Rule 23(a) requirements. But this confuses the Court’s
 7
     observation that Plaintiffs might choose not to pursue a smaller class with the Court’s
 8
     express finding that “Rule 23(a) requirements of numerosity, commonality, typicality
 9
     and adequacy of representation of are satisfied” for the proposed class adjudication of
10
     “[b]reach of the implied warranty of merchantability, under Song-Beverly, for Class
11
     Cars acquired in California.”6 Because the Court has already reached findings for all
12
     Rule 23(a) requirements on behalf of all California Plaintiffs, it makes no sense to
13
     reargue them. The cases BMW relies on therefore are distinguishable because the Court
14
     has already conducted a “rigorous analysis to ensure that the prerequisites of Rule 23(a)
15
     have been satisfied.”7
16
              BMW challenges only the Court’s Rule 23(a)(2) commonality finding. Citing an
17
     inapposite decision, BMW claims that California Plaintiffs do not satisfy this
18
     requirement because their engineering expert, Mr. Donahue, does not opine on the
19
     ultimate jury question: whether cars that decelerate uncontrollably on hills and at
20
     highway speeds are defective.8 Notably, BMW ignores Mr. Donahue’s conclusions that
21
     Class Cars will decelerate uncontrollably on hills at highway speeds and that BMW
22
     designed all Class Cars to decelerate uncontrollably under like conditions, conclusions
23

24

25        5
          2020 U.S. App. LEXIS 23743 (9th Cir. July 28, 2020).
          6
26        Order at 6 (emphasis added) (Dkt. No. 185).
        7
          Brislane v. Brown, 2017 U.S. Dist. LEXIS 186572, at *5 (C.D. Cal. Apr. 11, 2017)
27
     (brackets, citation omitted).
        8
28        BMW Opp’n at Sec. III.B.1.a.
                                              -4-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 11 of 27 Page ID
                                  #:7763



 1   that BMW does not refute.9 Expert opinions on ultimate issues are the exception, not
 2   the norm, under Rule 704 of the Federal Rules of Evidence. The Court may certify a
 3   defect class even without any technical experts. For example, the court in Falco v.
 4   Nissan North America, Inc. certified an implied warranty and consumer fraud class
 5   where the plaintiffs did not submit any expert opinion on the defective nature of the
 6   cars’ timing chain system but instead relied on the defendant’s own testing documents,
 7   technical service bulletins, and consumer complaints filed with the National Highway
 8   Traffic Safety Administration (NHTSA) as evidence of a common defect.10 The court
 9   in Banks v. Nissan North America, Inc. similarly certified a consumer fraud class where
10   the plaintiffs’ evidence of a common brake sensor defect consisted solely of the
11   defendant’s internal documents, technical service bulletins, and NTHSA complaints.11
12   BMW claims that the Ninth Circuit introduced a purported new evidentiary requirement
13   in Grodzitsky v. American Honda Motor Co. to require an expert to opine on the ultimate
14   issue of whether the defendant designed the product defectively.12 But the alleged
15   holding is not only absent from the decision but inconsistent with the court’s actual
16   analysis of the evidence in the record.
17            The issue in Grodzitsky was a narrow question specific to the record before the
18   court. The plaintiffs there sought to certify a class involving allegedly defective rear
19   windows of certain model cars.13 Although they claimed the cars had uniformly flawed
20   window regulators that broke down when exposed to the car vibrations, their only
21   evidence of the presence and cause of the alleged common defect was an expert opinion.
22   After excluding the plaintiffs’ expert, the lower court denied class certification because
23   the remaining evidence consisted of “a series of window regulators that may or may not
24

25       9
           Renewed Mot. at Sec. II.A.
         10
26          2016 U.S. Dist. LEXIS 46115, at *5-6 (C.D. Cal. Apr. 5, 2016).
         11
            301 F.R.D. 327, 331 (N.D. Cal. 2013).
27       12
            957 F.3d 979 (9th Cir. 2020).
         13
28          Id. at 982.
                                               -5-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 12 of 27 Page ID
                                  #:7764



 1   have broken before they were supposed to, and these breakages may or may not have
 2   been caused by a common defect which may or may not exist.”14 The Ninth Circuit
 3   affirmed. Had the Grodzitsky panel intended, as BMW argues, to introduce a new
 4   evidentiary burden to satisfy the commonality requirement, then the panel would almost
 5   certainly have stated that holding expressly or called into question prior decisions that
 6   certified defective product classes without meeting that burden. Not only did that not
 7   happen, but the panel also looked beyond the expert report to evaluate whether “the
 8   remaining [non-expert] evidence” established commonality.15 The commonality
 9   analysis conducted by the Grodzitsky court is therefore consistent with, and not a
10   departure from, prior decisions certifying class actions without requiring expert
11   testimony on the ultimate issues of fact.
12            BMW also incorrectly argues that counsel made any concession in separate
13   litigation that supports BMW’s invalid interpretation of Grodzitsky.16 In Banh v.
14   American Honda, the plaintiffs distinguished their expert from the one excluded in
15   Grodzitsky because their expert grounded “his opinions on a detailed examination of
16   Honda’s own documents specifying the underlying architecture of the Infotainment
17   System and showing the existence of the defects.”17 This is no different here. To support
18   his conclusion that the Range Extender’s design will cause Class Cars to decelerate
19   uncontrollably under like circumstances, Mr. Donahue replicated Plaintiffs’ complaints
20   of unintended deceleration under test conditions and carefully examined both BMW’s
21   own documents specifying the underlying architecture of Range Extender and its
22

23

24

25       14
          Id. at 984.
         15
26        Id. at 987.
       16
          BMW Opp’n at 15.
27     17
          Banh v. American Honda Motor Co., No. 2:19-cv-05984-RGK-AS (C.D. Cal.),
28   Dkt. No. 109, at 19:20-22.
                                        -6-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 13 of 27 Page ID
                                  #:7765



 1   internal tests that likewise demonstrated the propensity of Class Cars to decelerate
 2   uncontrollably.18
 3   C.        BMW does not provide any grounds to dispute the predominance of
               common issues under their Song-Beverly Act claims concerning the
 4             existence of the defect and the safety risk it presents.
 5             Relying primarily on its erroneous interpretation of the Grodzitsky case, BMW
 6   argues that California Plaintiffs’ fail to provide common evidence of the existence of a
 7   defect and its safety risk. Although it characterizes its objection as a challenge to the
 8   Court’s Rule 23(a) commonality determination, the ability to prove elements of a claim
 9   based on evidence common to the class more properly relates to Rule 23(b)
10   predominance concerns.19
11             1.      California Plaintiffs satisfied their burden of identifying evidence by
                       which a jury could determine that all Class Cars suffer from the
12                     same design defect.
13             BMW’s comparison to the Grodzitsky case fails. Unlike the defendant there, who
14   denied any systemic problem with its cars, BMW acknowledges both the existence of
15   the alleged defect and its cause.20 BMW admits that even when the Range Extender still
16   has gas in the tank, it cannot recharge Class Cars’ batteries above 1.9% when driven for
17   more than short periods on hills or at highways speeds.21 And it admits that the Range
18   Extender causes Class Cars to decelerate uncontrollably when the car batteries fall
19   below 1.9% state of charge.22 BMW’s internal documents also demonstrate the Range
20   Extender’s inability to maintain a safe state of charge when the outside temperature is
21   extremely hot or cold and the consequent deceleration that occurs under those
22   conditions.23 BMW does not refute Mr. Donahue’s opinion that BMW designed the
23
          18
24         Renewed Mot. at Sec. II.A.
          19
           See Dawson v. Hertz Transporting, Inc., 2018 U.S. Dist. LEXIS 223806, at *10-
25   12 (C.D. Cal. Nov. 5, 2018).
        20
26         Renewed Mot. at Sec. II.A; BMW Opp’n at 4, 6.
        21
           Id.
27      22
           Renewed Mot. at Sec. II.A; BMW Opp’n at 6.
        23
28         Id.
                                             -7-
                CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 14 of 27 Page ID
                                  #:7766



 1   Range Extender to function the same way in all Class Cars and to cause unintended
 2   deceleration in like circumstances.24
 3            Although BMW singles out California Plaintiff Peter Weinstein as an outlier
 4   whose experience with the defect purportedly disproves the Court’s commonality
 5   finding, BMW acknowledges that Mr. Weinstein experienced a terrifying drop in speed
 6   when the Range Extender failed to generate enough power and his car slowed to a dead
 7   stop on the highway.25 BMW argues that the degree of deceleration that Mr. Weinstein
 8   experienced—slowing to a stop as opposed to a lower speed—represents a different
 9   complaint and allegedly defeats the Court’s commonality finding. The Supreme Court
10   rejected this very argument in Wal-Mart Stores, Inc. v. Dukes when it held that
11   dissimilarities among class members do not defeat commonality, so long as there exists
12   “even a single common question.”26 The Ninth Circuit in Wolin likewise holds that
13   “different factual circumstances surrounding the manifestation of the defect” does not
14   defeat class certification.27 BMW fails to show how variances in the extent of
15   deceleration would prevent a jury from deciding whether unintended deceleration exists
16   class-wide or any of the other questions that California Plaintiffs have identified as
17   common to the Class.
18

19

20

21

22

23
         24
           Id.
24       25
           BMW Opp’n at 15.
        26
25         564 U.S. 338, 359 (2011).
        27
           Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010);
26   see also Nguyen v. Nissan N. Am., Inc., 932 F.3d 811, 819 (9th Cir. 2019) (plaintiff’s
27   theory of liability for his Song-Beverly claim is not “centered on performance issues,”
     but on “the defect . . . inherent in each of the Class Vehicles at the time of purchase,
28   regardless of when and if the defect manifested”).
                                                   -8-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 15 of 27 Page ID
                                  #:7767



 1            2.       California Plaintiffs have made the necessary showing that whether
                       the defect is substantially certain to manifest within Class Cars’
 2                     useful life is a common question that does not require individualized
                       inquiries.
 3
              BMW falsely argues that Mr. Donahue allegedly “conceded” that a jury cannot
 4
     decide whether Class Cars are substantially certain to exhibit the defect on a class-wide
 5
     basis.28 On the contrary, when asked whether the “extreme reduced power situation”
 6
     that he experienced was “substantially certain to happen to every driver of a BMW i3,”
 7
     Mr. Donahue responded: “It is dependent on whether they’ve depleted the battery”—
 8
     i.e., whether the Range Extender was operating—“and where they are driving and how
 9
     fast they are driving.”29 He further clarified that it will occur when “the drive motor is
10
     drawing more energy than the REx can produce for a long enough time to get the battery
11
     to the situation where . . . the control system decides to go into this mode.”30 This is
12
     consistent with BMW’s own documents.31
13
              Importantly, the test of substantial certainty is not, as BMW frames the question,
14
     whether Class members will personally experience uncontrolled deceleration but
15
     whether the cars themselves will manifest this defect during their useful lifetimes.32
16
     BMW admitted internally
17

18

19

20       28
           BMW Opp’n at 3, 18-20.
         29
21         Ex. 1 (Donahue Dep. at 44:3-15, 45:17-19). BMW counsel posed the question too
     broadly. California Plaintiffs have never claimed that BMW i3s without a Range
22   Extender are defective.
23          All citations herein to “Ex. _” are to the Decl. of Steve W. Berman in Supp. of
     Cal. Pls.’ Reply Br. in Supp. of Renewed Mot. for Class Cert., unless otherwise
24   indicated.
        30
           Id. at 59:18-24.
25      31
           Renewed Mot. at Sec. III.A.1.
26      32
           Am. Honda Motor Co., Inc. v. Superior Court, 199 Cal. App. 4th 1367, 1375
     (2011).
27      33
           Decl. of Steve W. Berman in Supp. of Renewed Mot., Ex. 22 (BMWAG-001224-
28   52 and BMWAG-001266-67 at 1267).
                                                 -9-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 16 of 27 Page ID
                                  #:7768



 1                                                      BMW’s own testing demonstrates that
 2   drivers can expect Class Cars’ batteries to drop below a 1.9% state of charge and
 3   decelerate uncontrollably if, for example,
 4                                     which are both ordinary occurrences within the product
 5   life of a car.35
 6            “On class certification, the Ninth Circuit has cautioned that the district court
 7   should not determine the merits of any claims,” and courts in this Circuit have repeatedly
 8   held that whether a product is “substantially [] certain to experience a malfunction from
 9   the alleged defect during its useful life is a determination on the merits” and not “proper
10   on class certification.”36 If BMW can show that Class Cars’ allegedly defective design
11   is not “substantially certain” to result in uncontrollable deceleration during the useful
12   product life of Class Cars, as Plaintiffs claim it will, then BMW will prevail in this cause
13   of action against the Class. “Since this merits question would be answered either way
14   in a manner common to the class,” California Plaintiffs have satisfied the showing
15   necessary to demonstrate predominance; no more is required.37
16            Philips v. Ford Motor Co., which BMW relies on, supports California Plaintiffs
17   in holding that evidence of a common design defect, which similarly affects the cars at
18   issue, satisfies the required showing that substantial certainty will be a common
19   question.38 Torres v. Nissan North America, Inc., which BMW also relies on, is
20
         34
21          Decl. of Steve W. Berman in Supp. of Renewed Mot., Ex. 25 (BMWNA-ESI-
     003819-20 at 3819).
22       35
            Renewed Mot. at Sec. III.A.1.
         36
23          Banh v. American Honda Motor Co., 2020 U.S. Dist. LEXIS 139274, at *46 (C.D.
     Cal. July 28, 2020); accord Victorino v. FCA US LLC, 326 F.R.D. 282, 299 (S.D. Cal.
24   2018); Salas v. Toyota Motor Sales, United States, Inc., 2019 U.S. Dist. LEXIS 77847,
25   at *30 (C.D. Cal. Mar. 27, 2019); Falco, 2016 U.S. Dist. LEXIS 46115, at *30.
         37
            Falco, 2016 U.S. Dist. LEXIS 46115, at *30; Banh, 2020 U.S. Dist. LEXIS
26   139274, at *46; Victorino, 326 F.R.D. at 299; Salas, 2019 U.S. Dist. LEXIS 77847, at
     *30.
27       38
            2016 U.S. Dist. LEXIS 177672, at *60-61 (N.D. Cal. Dec. 22, 2016), aff’d, 726 F.
28   App’x 608 (9th Cir. 2018).
                                              -10-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 17 of 27 Page ID
                                  #:7769



 1   distinguishable because the plaintiffs asserted only that the cars had commonly
 2   recurring problems, not that a common design feature was their common cause.39
 3            3.       California Plaintiffs satisfied their burden of identifying common
                       evidence that BMW breached its warranty of merchantability by
 4                     providing a Range Extender that causes uncontrollable deceleration.
 5            California Plaintiffs seek to show that uncontrollable deceleration caused by the
 6   defectively designed Range Extender is a “safety defect” that renders Class Cars “not
 7   fit for [their] ordinary purpose,” in breach of the warranty of merchantability.40 This
 8   proof is ideally suited to a class action because it turns on the common nature of the
 9   defect itself and not on Class members’ individualized use.41
10            BMW falsely claims that Mr. Donahue admitted that he could not opine on the
11   safety risk Class Cars pose by reason of the defect and that California Plaintiffs have no
12   other evidence on point.42 On the contrary, Mr. Donahue testified that the unintended
13   deceleration he experienced “was quite significant when [he] drove” the test car, and
14   there are “certain situations where this performance could present some safety
15   problems.”43 His report presents one such scenario: when drivers cannot maintain
16   minimum highway speed.44 And although Mr. Donahue did not personally experience
17   uncontrollable deceleration on flat roads, he did repeatedly encounter difficulties
18   accelerating on a level highway when the Range Extender was operating.45
19

20

21

22
         39
           2015 U.S. Dist. LEXIS 120381, at *3-4, 13-14 (C.D. Cal. Sept. 1, 2015).
23       40
           Sloan v. GM LLC, 2020 U.S. Dist. LEXIS 71982, at *141 (N.D. Cal. Apr. 23,
24   2020).
        41
           Renewed Mot. at Sec. III.A.2.
25      42
           BMW Opp’n at 16.
        43
26         Ex. 1 (Donahue Dep. at 54:16-17; 55:19-20).
        44
           Decl. of Steve W. Berman in Supp. of Renewed Mot., Ex. 15 (March 25, 2019
27
     Expert Report of Pat Donahue, at 11).
        45
28         Ex. 1 (Donahue Dep. at 46:20-24).
                                             -11-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 18 of 27 Page ID
                                  #:7770



 1

 2                                                                                      , a view
 3   shared by California Plaintiffs and numerous other BMW customers who experienced
 4   near-collisions on major highways while the Range Extender was operating.47 This
 5   satisfies their showing that common issues relating to the breach predominate over
 6   individual issues.48
 7            4.       California Plaintiffs do not seek to prove that BMW breached its
                       warranty of merchantability through a demonstration of impaired
 8                     use.
 9            Claimants can prove that the manufacturer of a defective product breached its
10   implied warranty of merchantability by demonstrating that the product defect impairs
11   their use of the product. But California Plaintiffs have never argued that they intend to
12   prove Class claims by this means; thus, BMW’s contention that impaired use cannot be
13   proven without individual inquires is irrelevant.49
14            None of the cases BMW relies on are applicable. In Anderson v. Samsung
15   Telecomms. Am., LLC, the court denied class certification because the alleged defect
16   was not “grounded in a defective design common to all.”50 In Birdsong v. Apple, Inc.,
17   the Ninth Circuit affirmed dismissal of the implied warranty claims where the plaintiffs
18   made “no allegations of any history of malfunction, but merely suggest[ed] possible
19   changes to the iPod which they believe would make the product safer.”51 The plaintiff
20   in Zambrano v. Carmax Auto Superstores, LLC did not experience any problems with
21

22
         46
            Renewed Mot. at Sec. III.A.1.
23       47
            Id.
24       48
            Compare Sloan, 2020 U.S. Dist. LEXIS 71982, at *20-30 (evidence of the named
     plaintiffs that excess oil consumption caused their cars to slow, stall, make a tapping
25
     noise, or shake violently and expert testimony that inadequate oil can cause engine
26   failure, which may elevate the risk of injury).
         49
            BMW Opp’n at Sec. III.C.3.
27       50
            2014 U.S. Dist. LEXIS 186455, at *16-18 (C.D. Cal. Oct. 20, 2014).
         51
28          590 F.3d 955, 958 (9th Cir. 2009).
                                                -12-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 19 of 27 Page ID
                                  #:7771



 1   her car until months after the implied warranty expired.52 BMW relies on Sheris v.
 2   Nissan North America, Inc. for the proposition that “plaintiffs may not recover for
 3   breach of the implied warranty of merchantability . . . [if] plaintiffs have driven their
 4   cars without problems for years.”53 But Sheris does not rely on California law, and Burdt
 5   v. Whirlpool Corp., which BMW also relies on, refutes that proposition, holding: “[T]he
 6   fact that a person still may sleep on a moldy bed does not bar as a matter of law a claim
 7   for breach of the implied warranty of merchantability.”54
 8            5.       Because the Song-Beverly Act does not permit BMW to limit its
                       warranty of merchantability through advertising, this defense does
 9                     not create predominance concerns.
10            BMW next argues that even if the jury evaluates merchantability from the
11   perspective of vehicle safety, it still would need to conduct individualized inquiries to
12   determine where each Class member drives.55 BMW argues this is so because it
13   allegedly limited its warranty of merchantability to driving within large cities when it
14   advertised Class Cars as ideal for use in a “megacity.”56 BMW’s only authority for its
15   novel argument are two out-of-state cases; neither hold that the U.C.C. permits
16   manufacturers to limit implied warranties through advertising, nor do they address the
17

18

19
         52
20          2014 U.S. Dist. LEXIS 7300, at *20 (S.D. Cal. Jan. 21, 2014).
         53
            2008 U.S. Dist. LEXIS 43664 (D.N.J. June 2, 2008).
21       54
            2015 U.S. Dist. LEXIS 102761, at *18 (N.D. Cal. Aug. 5, 2015) (citation
22   omitted). See also Elfaridi v. Mercedes-Benz USA, LLC, 2018 U.S. Dist. LEXIS
     145196 (E.D. Mo. Aug. 27, 2018) (applies Missouri implied warranty law); Tietsworth
23   v. Sears, Roebuck & Co., 720 F. Supp. 2d 1123, 1148 (N.D. Cal. 2010) (striking class
     allegations after dismissing implied warranty claims because no plaintiff alleged facts
24   that satisfied both the privity requirement and a violation within the warranty period);
25   Troup v. Toyota Motor Corp., 545 F. App’x 668, 669 (9th Cir. 2013) (affirming
     dismissal of implied warranty claim, where the “alleged defect did not compromise the
26   vehicle’s safety”).
         55
            BMW Opp’n at Sec. III.C.1.
27       56
            Dkt. No. 157 at 4 (“REx advertising in the U.S. was ‘negligible.’”); BMW Opp’n
28   at 17-18.
                                                -13-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 20 of 27 Page ID
                                  #:7772



 1   Song-Beverly Act’s restrictions on manufacturers’ limitation of implied warranties.57
 2   Because BMW provided Class members express warranties, the Beverly-Song Act
 3   expressly prohibits BMW from limiting its implied warranty.58 The Act also prohibits
 4   disclaimers of implied warranty unless explicit and conspicuous statements of
 5   disclaimer are physically attached to the product itself, which BMW’s “megacity”
 6   advertising also does not satisfy.59 BMW’s purported contractual limitation is also
 7   inconsistent with its conduct. While claiming that it communicated its limitation of
 8   warranty through advertising, it admits that it conducted only “negligible” advertising.60
 9   And although it claimed to have limited its warranty to large cities,
10                                      ,61 and it presented them to its dealers as a viable option
11   for “[d]rivers who have a longer commute than average” and need “additional range”
12   because the “charging infrastructure is not readily available.”62
13   D.        Whether California Plaintiffs can prove causation under their Song-
               Beverly Act claims is a merits issue, not a question of predominance.
14
               BMW argues that a jury would be required to examine each Class member’s pre-
15
     purchase knowledge of the defect to determine whether it caused them injury.63 That is
16

17

18
          57
           Tershakovec v. Ford Motor Co., 2018 U.S. Dist. LEXIS 116130, at *30 (S.D. Fla.
19   July 12, 2018) (car advertised for road and racetrack use must be merchantable for both
     purposes); accord Matanky v. GM LLC, 370 F. Supp. 3d 772, 785 (E.D. Mich. 2019).
20      58
           Cal. Civ. Code § 1793 (“a manufacturer . . . in transacting a sale in which express
21   warranties are given, may not limit, modify, or disclaim the implied warranties
     guaranteed by this chapter to the sale of consumer goods”); Mega RV Corp. v. HWH
22   Corp., 225 Cal. App. 4th 1318, 1331 (2014) (“By requiring an implied warranty of
     merchantability to accompany any express warranties, the Act ensures that retail buyers
23
     in receipt of an express warranty have a minimum level of substantive protection.”);
24   Cal. Civ. Code § 1795.4 (providing lessees that same rights under the Act as purchasers).
        59
           Cal. Civ. Code § 1792.4.
25      60
           Dkt. No. 157 at 4 (“REx advertising in the U.S. was ‘negligible.’”).
        61
26         Ex. 2 (Olczak Dep. at 188:24-189:3).
        62
           Decl. of Steve W. Berman in Supp. of Renewed Mot., Ex. 59 (BMWNA-ESI-
27
     003997 at 3998) (emphasis added).
        63
28         BMW Opp’n at Sec. III.C.4.a.
                                               -14-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 21 of 27 Page ID
                                  #:7773



 1   incorrect, and the cases BMW cites in support of this proposition are inapposite as none
 2   involves California implied warranty claims.64
 3            The Song-Beverly Act does not require proof of reliance. California Plaintiffs
 4   need only prove that the defective Range Extender was a substantial factor in causing
 5   the Class to overpay for their cars. Even a minor contributing factor satisfies this
 6   element.65
 7            California Plaintiffs’ expert, Mr. Gaskin, concludes that the defect caused the
 8   Class to overpay for their cars by about 13%.66 Their economics expert, Mr. Weir,
 9   opines that Class Cars’ inflated market price reflects consumers’ lack of access to
10   information about the defect.67 This is consistent with each of the California Plaintiffs’
11   experience (and Plaintiffs from other states), who first learned of the defect after they
12   acquired their cars.68 Contrary to BMW’s representation, the Court never found that
13   BMW had disclosed the defect; indeed, a contemporary blogger lamented the
14   widespread failure of BMW and its dealers to convey the limitations of the Range
15   Extender to their customers accurately.69 The lack of public awareness is also consistent
16   with Mr. Gaskin’s analysis of the third-party sources of public information that BMW
17   identifies. He refutes BMW’s claim of 20 “major publications,” noting that most of
18   these sources are too small even to warrant an entry on Wikipedia and are unlikely to
19

20       64
            Sanchez v. Wal-Mart Stores, Inc., 2009 U.S. Dist. LEXIS 48428 (E.D. Cal. May
21   28, 2009) (misrepresentation class); Marcus v. BMW of N. Am., LLC, 687 F.3d 583 (3d
     Cir. 2012) (applying New Jersey law); In re Ford Motor Co. E-350 Van Prods. Liab.
22   Litig., 2012 U.S. Dist. LEXIS 13887, at *116 (D.N.J. Feb. 6, 2012) (unjust enrichment
     was the only California claim submitted for class certification); In re OnStar Contract
23
     Litig., 278 F.R.D. 352, 385 (E.D. Mich. 2011) (plaintiffs only sought to certify consumer
24   fraud and express warranty claims under California law).
         65
            Renewed Mot. at Sec. III.A.3.
25       66
            Id.
         67
26          Id.
         68
            Id. at Sec. II.C.
27       69
            BMW Opp’n at 6; Decl. of Steve W. Berman in Supp. of Renewed Mot., Ex. 60
28   (Gaskin Rebuttal, ¶ 52).
                                               -15-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 22 of 27 Page ID
                                  #:7774



 1   have influenced Class members.70 Word-of-mouth effects, too, would have been
 2   negligible.71 In California, where BMW sold only 8,700 Class Cars, they account for
 3   less than 0.07% of approximately 13 million California households.
 4            Pre-purchase knowledge does not defeat causation. Having satisfied itself that the
 5   plaintiffs’ experts could demonstrate Class overpayment, the court in In re MyFord
 6   Touch Consumer Litigation certified California breach of implied warranty claims
 7   despite the “wide[] availab[ility]” of “negative information about” the car’s
 8   entertainment system, including “multiple statements by [the defendant] and in news
 9   articles,” and one plaintiff’s awareness before purchasing his car that its entertainment
10   system had “mixed reviews.”72 California Plaintiffs have identified at least two ways
11   that the defect could be a substantial factor in causing Class members to overpay for
12   their cars even if they had advanced notice that the Range Extender was defective. First,
13   Mr. Weir opines that individual Class members lacked the bargaining power to negotiate
14   the value of a little-known defect when “there are numerous other willing buyers and
15   lessees” who “were totally unaware of the [d]efect and willing to pay the then extant
16   market price.”73 Second, BMW’s own expert, Dr. Wilcox, admitted that the promise of
17   a forthcoming software fix could influence consumer purchase decisions.74 If Class
18   members learned of the defect from Consumer Reports or other sources, which
19   simultaneously reported BMW’s false promise of a fix, then they, too, would have
20   overpaid for an unremedied defect.75 For example, Plaintiff Eric Wonderley, who
21   experienced uncontrollable deceleration with his first car, reluctantly accepted a lease
22
         70
           BMW Opp’n at 6; Decl. of Steve W. Berman in Supp. of Renewed Mot., Ex. 60
23
     (Gaskin Rebuttal, ¶ 55).
        71
24         Decl. of Steve W. Berman in Supp. of Renewed Mot., Ex. 60 (Gaskin Rebuttal,
     ¶ 19).
25      72
           2016 U.S. Dist. LEXIS 1794876, at *67 (N.D. Cal. Sept. 14, 2016); id. at 46-51.
        73
26         Renewed Mot. at Sec. III.A.3.
        74
            Ex. 3 (Wilcox Dep. at 102:20-103:3); Decl. of Steve W. Berman in Supp. of
27
     Renewed Mot., Ex. 60 (Gaskin Rebuttal, ¶ 17).
        75
28         Renewed Mot. at Sec. II.C.
                                             -16-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 23 of 27 Page ID
                                  #:7775



 1   for a replacement vehicle based on BMW’s false promise that a software update “would
 2   fix this problem.”76
 3             Because California Plaintiffs’ proof of causation does not depend on individual
 4   Class members’ knowledge, a jury can decide this question without individualized
 5   inquiries. BMW’s objection goes to the merits, not the viability of a class proceeding.
 6   E.        Whether BMW’s software update eliminated the risk of uncontrollable
               deceleration is a common factual issue and does not require individual
 7             inquiries into Class members’ receipt of software updates.
 8             BMW next argues that individual issues of injury predominate because a jury
 9   would need to consider which Class members received its 2015 software updates. But
10   it fails to explain why receiving them precludes injury, given that the updates did
11   nothing to address the design features that California Plaintiffs challenge and their
12   evidence shows that Class Cars continue to experience uncontrollable deceleration after
13   BMW’s software updates. That distinguishes this case from the cases BMW relies on.
14   In In re Toyota Motor Corporation Hybrid Brake Marketing, the defendant provided
15   substantial and unrefuted evidence that its updated software fixed “any actual or
16   perceived problems” with the alleged defective braking system.77 Waller v. Hewlett-
17   Packard Co. is likewise distinguishable because the plaintiff conceded that the
18   defendant’s software update fully addressed “his grievance.”78 The more applicable case
19   is In re MyFord Touch Consumer Litigation, where court certified an implied warranty
20   class because the plaintiffs provided evidence that the core problem with the cars
21   persisted despite 11 software updates.79
22

23

24

25
          76
26           Id.
          77
             288 F.R.D. 445, 449 (C.D. Cal. 2013).
27        78
             295 F.R.D. 472, 487 (S.D. Cal. 2013).
          79
28           2016 U.S. Dist. LEXIS 179487, at *42, 57, 82.
                                               -17-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 24 of 27 Page ID
                                  #:7776



 1            Even with the 2015 software updates, Class Cars continue to decelerate
 2   uncontrollably, as confirmed by Mr. Donahue’s unrefuted test results80 and the
 3   experiences of BMW customers—e.g., Plaintiffs Barry Braverman and Edo Tsoar, who
 4   acquired Class Cars with these software updates in place.81 BMW’s software updates
 5   did nothing to address the design features that California Plaintiffs identify as the
 6   sources of the problem. They did not increase the power output of the generator, as
 7   confirmed by Mr. Donahue’s unrefuted conclusion that the power output of the
 8   generator has remained the same for all time. Nor did they allow the Range Extender to
 9   begin recharging batteries before Class Cars have nearly depleted their batteries’ state
10   of charge. BMW’s designated witness confirmed that the March 2015 update
11

12                                                                                         2
                                                                                                BMW
13   acknowledges that at best its November 2015 software update only potentially
14                                                                                    83
                                                                                               BMW’s
15   designated witness confirmed
16

17

18

19

20

21

22
         80
            See Decl. of Steve W. Berman in Supp. of Renewed Mot., Ex. 15 (Donahue Report
23
     at 9) (test car manufactured after March 2015 and acquired in 2018).
         81
24          Ex. 4 (Braverman Dep. at 20:8-13); Ex. 5 (Tsoar Dep. at 74:3-7).
         82
            Ex. 2 (Olczak Dep. at 247:3-25).
25       83
            BMW Opp’n at 22; Ex. 6 (Borchers Dep. at 135:24-137:8)
26

27       84
              Ex. 2 (Olczak Dep. at 206:20-24) (emphasis added).
         85
28            Id. at 248:24-249:9.
                                                 -18-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 25 of 27 Page ID
                                  #:7777



 1

 2                          from June 2015 through September 2016, BMW received 22 separate
 3   complaints about unintended deceleration,87
 4                                                 8
                                                       And this count does not include the many
 5   consumer complaints made directly to BMW dealers.89
 6             But the Court need not delve into the merits. BMW designed its software updates
 7   to affect all Class Cars equally. Whether that effect eliminates Class members’ injury
 8   presents a common question that does not require individualized inquiries. This issue
 9   supports class certification.
10   F.        California Plaintiffs’ damages model accurately reflects the damages
               available under the Song-Beverly Act and suitable for Class determination.
11
               BMW erroneously argues that Comcast Corp. v. Behrend requires California
12
     Plaintiffs to model all remedies asserted in the complaint without regard to their
13
     availability under the Song-Beverly Act or their suitability for class-wide adjudication.90
14
     On the contrary, Comcast expressly prohibits California Plaintiffs from certifying
15
     damages that are not available under Song-Beverly Act or incapable of measurement on
16
     a class-wide basis.91 Next, BMW argues that California Plaintiffs’ damages model
17
     improperly assumes the defect exists and the plaintiffs were “defrauded.”92 As a rule,
18
     damages models do assume liability, so this is not a basis for rejecting a damages
19

20

21

22
          86
           BMW Opp’n at 4; Ex. 6 (Borchers Dep. at 239:14-22).
23        87
           Ex. 7 (complaints to BMW regarding REx).
        88
24         Ex. 6 (Borchers Dep. at 239:14-22).
        89
           See, e.g., Ex. 4 (Braverman Dep. at 64:12-65:1); Ex. 8 (Demirchyan Dep. at 63:3-
25
     64:6); Ex. 9 (Green Dep. at 63:12-16); Ex. 10 (Roberson Dep. at 71:1-72:14); Ex. 5
26   (Tsoar Dep. at 134:3-16); Ex. 11 (Weinstein Dep. at 81:19-82:4).
        90
           BMW Opp’n at 24.
27      91
           Comcast Corp. v. Behrend, 569 U.S. 27, 34-35 (2013).
        92
28         BMW Opp’n at 25.
                                               -19-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 26 of 27 Page ID
                                  #:7778



 1   model.93 The Song-Beverly Act does not require proof of fraud, and the Court overruled
 2   BMW’s prior objections to the purported assumptions of California Plaintiffs’ experts.94
 3                                      III.   CONCLUSION
 4            The Court held that California Plaintiffs satisfied Rule 23(a) requirements for
 5   their proposed Song-Beverly implied warranty claims for Class Cars acquired in
 6   California. For the reasons stated above and in their opening brief, California Plaintiffs
 7   demonstrated that the proposed class likewise satisfies Rule 23(b) requirements. None
 8   of BMW’s objections warrants denial of class certification. Counsel for California
 9   Plaintiffs have also demonstrated their fitness to serve as Class Counsel and BMW
10   provides no objection. California Plaintiffs therefore request that the Court certify the
11   proposed Class, designate them as Class Representatives, and designate their counsel as
12   Class Counsel.
13
     DATED: August 21, 2020                    HAGENS BERMAN SOBOL SHAPIRO LLP
14

15
                                               By: /s/ Steve W. Berman
                                                   Steve W. Berman (pro hac vice)
16                                             Sean R. Matt (pro hac vice)
                                               Barbara A. Mahoney (pro hac vice)
17                                             HAGENS BERMAN SOBOL SHAPIRO LLP
                                               1301 Second Avenue, Suite 2000
18                                             Seattle, WA 98101
19                                             Telephone: (206) 623-7292
                                               Facsimile: (206) 623-0594
20                                             Email: steve@hbsslaw.com
                                               Email: sean@hbsslaw.com
21                                             Email: barbaram@hbsslaw.com
22

23

24

25
         93
            See, e.g., Godo Kaisha Ip Bridge v. Broadcom Ltd., 2017 U.S. Dist. LEXIS
26   164103, at *11 (E.D. Tex. May 18, 2017) (“Obviously, Ms. Lawton assumed liability
     when preparing her induced infringement damages model . . . . The jury does not reach
27
     the issue of damages unless it finds infringement.”).
        94
28         Order at 2-3.
                                                -20-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
 Case 8:16-cv-00966-TJH-PJW Document 204 Filed 08/21/20 Page 27 of 27 Page ID
                                  #:7779



 1                                             Christopher Pitoun (SBN 290235)
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
 2                                             301 North Lake Avenue, Suite 920
 3                                             Pasadena, CA 91101
                                               Telephone: (213) 330-7150
 4                                             Facsimile: (213) 330-7150
                                               Email: christopherp@hbsslaw.com
 5

 6
                                               Interim Lead Counsel for Plaintiffs and the
                                               Proposed Class
 7
                                               Benjamin F. Johns (pro hac vice)
 8                                             Andrew W. Ferich (pro hac vice)
                                               CHIMICLES SCHWARTZ KRINER
 9                                             & DONALDSON-SMITH LLP
10                                             361 West Lancaster Avenue
                                               Haverford, PA 19041
11                                             Telephone: (610) 642-8500
                                               Facsimile: (610) 649-3633
12                                             Email: bfj@chimicles.com
13
                                               Email: awf@chimicles.com
                                               Plaintiffs’ Executive Committee
14

15
                                               Jonathan A Michaels
                                               MLG AUTOMOTIVE LAW APLC
16                                             600 Anton Blvd., Suite 1240
                                               Costa Mesa, CA 92626
17                                             Telephone: (949) 527-6900
                                               Facsimile: (949) 581-6908
18                                             Email: jmichaels@mlgaplc.com
19                                             Plaintiffs’ Executive Committee
20                                             Hovanes Margarian (SBN 246359)
21                                             THE MARGARIAN LAW FIRM
                                               801 N. Brand Blvd., Suite 210
22                                             Glendale, CA 91203
                                               Telephone: (818) 553-1000
23                                             Email: hovanes@margarianlaw.com
24                                             Additional Class Counsel
25

26

27

28
                                                  -21-
               CAL. PLAINTIFFS’ REPLY BR. IN SUPP. OF PARTIAL RENEWED MOT. FOR CLASS CERT.
     010616-11/1332865 V1
